Citation Nr: 1015834	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  00-04 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left hand 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a right wrist 
disability.

4.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from August 1953 
to August 1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  The claims file currently is within the jurisdiction 
of the RO in Phoenix.  

In July 2008, the Board remanded this appeal for additional 
evidentiary development.  It has since been returned to the 
Board for further appellate action.

Although the Veteran was scheduled for a Board hearing in 
March 2006, through his representative, he changed his 
request to a RO hearing instead, which was held in May 2006.  
A transcript is of record.  There are no subsequent requests 
for a Board hearing.

The claims for service connection for disabilities of the 
right wrist and left knee are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has current residuals of a laceration injury 
to the left hand in service, consisting of a scar at the 
interdigital web space between the thumb and the index 
finger, and residual thenar atrophy.  

2.  A low back disability was not noted in service; findings 
for the spine were normal at discharge; arthritis did not 
become manifest within a year of discharge; symptoms were not 
present until the early 1990's; and the current disability is 
not related to service. 


CONCLUSIONS OF LAW

1.  A scar at the interdigital web space between the thumb 
and the index finger of the left hand, and residual thenar 
atrophy were incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  A low back disability was not incurred in or aggravated 
by service; arthritis is not presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist the 
Veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

However, as the Board is granting the claim for service 
connection for a scar at the interdigital web space between 
the thumb and the index finger of the left hand, and residual 
hypothenar atrophy, the claim is substantiated, and there are 
no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 
367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

Regarding the low back claim, under the VCAA, VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must request that the claimant provide any 
evidence in his possession that pertains to the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The Veteran's claim was filed before enactment of the VCAA.  
In post rating letters in November 2001, January 2004, March 
2005, and May 2005, the RO notified the Veteran of the 
evidence needed to substantiate his claims for service 
connection.  These letters also satisfied the second and 
third elements of the duty to notify by delineating the 
evidence VA would assist him in obtaining and the evidence it 
was expected that he would provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

The appellant has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in a March 2006 letter.

Contrary to VCAA requirements, all of the VCAA-compliant 
notice in this case was provided after the initial 
adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured 
by readjudication of the claims numerous times, the most 
recent in a November 2009 supplemental statement of the case.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service private and VA 
treatment records that were available.  The agency of 
original jurisdiction certified in May 2009 that outpatient 
treatment records from 1957 to 1958, identified by the 
Veteran, were unavailable because the Charleston VA Medical 
Center notified it that they did not have such records, and 
the Columbia VA Medical Center affirmatively stated that the 
Veteran had not been treated there during the time period 
mentioned.  Based on these results, no further effort to 
obtain those records is warranted.  

In addition, the Veteran was afforded a VA examination as to 
the back claim.  This examination was adequate because it was 
performed by a medical professional based on a review of 
claims file, solicitation of history and symptomatology from 
the Veteran, and a thorough examination of the Veteran.  The 
resulting diagnoses and rationales were consistent with the 
examination and the record.  Nieves-Rodriguez v. Peake, 22 
Vet. App 295 (2008).  Moreover, the opinion provided 
regarding the back claim was conclusively stated and the 
rational was provided.  

As noted above, these claims have been remanded.  A remand by 
the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  In this case, regarding the 
back claim, the RO substantially complied with the Board's 
remand instructions by "obtain[ing] all records of treatment 
at the Walla Walla VAMC," as well as obtaining negative 
responses from St. Alphonus R.M.C. and the South Carolina VA 
Medical Centers.  See D'Aries v. Peake, 22 Vet. App. 97, 105 
(2009) ("substantial compliance" rather than "strict 
compliance" is required under Stegall) (citing Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999)).

II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C. § 1110.  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as arthritis, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

As noted above, the Board has determined that a grant of 
service connection for a scar at the interdigital web space 
between the thumb and the index finger of the left hand, and 
residual hypothenar atrophy is in order.  We base this 
conclusion in part on the service medical records, which show 
treatment for a lacerated left hand in June 1951.  This 
conclusion is also based on the findings of the July 2006 
examiner, who noted the presence of the scar and associated 
atrophy, and concluded that the current findings are 
consistent with the type of injury reported by the Veteran.  
While the examiner was unable to identify any documentation 
of the in-service injury.  The Board notes that such 
documentation is contained in the service treatment records.  
The examiner concluded, if documentation describing such an 
injury were to be made available, or if the Veteran's 
recollection were to be accepted as accurate, then the 
current hypothenar atrophy and scar would more likely than 
not be related to the injury.  (the examiner clarified that 
it was thenar atrophy.)  In the Board's view, this opinion 
adequately relates the current disability, to the extent 
identified by the examiner, to service.  

Turning to the claimed low back disability, upon review of 
the medical and lay evidence, the Board concludes that 
service connection is not warranted for a low back 
disability.  We base this conclusion in part on the service 
treatment records, which show treatment for muscular pain in 
the long muscles of the back in May 1954, which was 
attributed to influenza, as well as treatment for back pain 
in July 1957.  However, this treatment did not result in 
notation of a low back disability, chronic or otherwise.  
Moreover, examination of the spine at separation was 
clinically normal.  

The Veteran informed his physical therapist in September 1999 
that he injured his back in service in 1950 when he fell 
backwards onto a pipe.  Of course, the Veteran was not yet in 
the service in 1950.  However, in an October 2002 VA 
examination, the Veteran reported that he fell off a tractor 
and injured his low back in 1954, requiring three days 
bedrest.  He also reported that in 1956, he fell off the wing 
of a plane and hit some steel pipes.  He reported that he has 
experienced low back symptoms intermittently since service.  
However, the Board places less probative weight on the 
Veteran's current contentions, as compared to the pertinently 
negative service records and normal findings at discharge.  
We base this decision on several factors.  First, the various 
tellings of the Veteran's current account are inconsistent.  
He initially reported only one injury, but later reported 
two.  Also the details of the injury involving steel pipes 
appears to have changed with various tellings.  In addition, 
the injuries he now reports are the kind of injuries that one 
would expect to have resulted in treatment, or some other 
notation in the service records.  While the Veteran testified 
that no doctors were available at the time, it would be 
unusual for someone on active duty to miss three days of duty 
in bed without being required to seek medical treatment, or 
without some reference in the service records.  

Indeed, the service treatment records do reflect injuries 
with vague similarity to what the Veteran has reported.  
However, the pertinent details differ significantly from the 
incidents reported by the Veteran.  A June 1954 injury report 
reveals that the Veteran sustained a one-inch laceration to 
the left forehead when he struck his head on a pipe while 
working in the garage.  He was treated with antiseptic 
ointment and a bandage, and returned to duty.  A March 1955 
injury report reveals that the Veteran sustained a 1/2 inch 
laceration over the left eye when he struck his head against 
the end of an aircraft wing.  There was no artery or nerve 
involvement.  The laceration required three sutures, and the 
Veteran was returned to duty.  The crucial details of falling 
off a wing or tractor, and sustaining back injuries, as now 
contended by the Veteran, are clearly lacking in the service 
records.  The Board concludes that the Veteran has altered 
the details in recent accounts to better support his claim.

We also base our conclusion on the fact that the Veteran did 
not file a claim with VA until December 1998, more than 40 
years after he was discharged from service.  The first record 
of treatment for the low back is in 1994.  Of course, 
symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).  As noted above, the Veteran contends that he 
experienced back symptoms intermittently since service.  
However, the Board concludes that his account is not 
credible, as it conflicts with other evidence that the Board 
finds to be more persuasive.  In so finding, the Board notes 
that, in a May 1998 treatment record, the Veteran recounted a 
four-year history of back pain due to a back strain incurred 
while golfing.  

In weighing the conflicting accounts provided by the Veteran 
at various times, the point in time in which the evidence was 
created is important.  In May 1998, the Veteran had not yet 
filed a claim, but was seeking medical treatment only.  
Therefore, it seems likely that he would report the events 
carefully and accurately so that the treating physician would 
have a fully-informed history of the injury and provide 
appropriate treatment.  In contrast, when the Veteran 
thereafter presented his story, he was seeking VA benefits 
rather than solely medical treatment.  The Board is of course 
cognizant of possible self interest which any veteran has in 
promoting a claim for monetary benefits.  The Board may 
properly consider the personal interest a claimant has in his 
or her own case, but the Board is not free to ignore his 
assertion as to any matter upon which he is competent to 
offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 
(1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).

There is no doubt that the Veteran is competent to relate the 
injury as he remembers it.  Thus, his competency is not at 
issue with regard to recounting the event itself.  Rather, it 
is his credibility which the Board finds is lacking.  In this 
case, there exists very compelling conflicting evidence, in 
the form of the Veteran's own statement to health care 
providers very soon after the injury.

The Veteran's former wife submitted a statement in September 
2004, attesting to her memory of hearing about an accident 
involving the Veteran falling off a tractor and injuring his 
head and neck while in the service.  She also attested to her 
knowledge of the Veteran's complaints regarding his head and 
neck after he returned from service.  However, her memory of 
the event itself is attributed to a retelling by her father, 
who was also a friend of the Veteran, and who is now 
deceased.  She reported that her father "said that [the 
Veteran] fell off a tractor and did something to his head and 
back that's what I remember about the accident."  Moreover, 
the account is not a contemporaneous recording of the 
incident, but is presented only after the denial of the 
Veteran's claim.  A recounting of an event which is closer to 
the time that event occurred is naturally less likely to be 
diluted by the shortcomings of human memory.  For these 
reasons, the Board assigns more probative weight to the 
service records and the Veteran's pre-claim account of a golf 
injury than to the chronologically distant, second-hand 
account of the Veteran's former wife.  

The Board also bases its conclusion that a back disability is 
not related to service on the opinion of a July 2006 VA 
examiner, who, after reviewing the records, noted that, after 
service, the Veteran worked as a golf professional for many 
years, and had sudden onset of back pain related to a bad 
golf swing.  He concluded that, it is less likely than not 
that the Veteran's back condition has any nexus to military 
service in the 1950s-given his ability to work for many years 
as a golf pro and the sudden onset of back symptoms 
documented to have occurred in the early 1990s.

There is no medical opinion that conflicts with the July 2006 
examiner, while another opinion was requested in October 
2002, the examiner appears to have misunderstood the question 
posed, stating that the "injuries in the service to the 
back[...] are all related to injuries while in the service.  Of 
course, such a statement is not probative of a nexus between 
any current disability and service.  

The Veteran's opinion certainly is in conflict with that of 
the July 2006 examiner; however, the Veteran has neither 
addressed the long period without treatment and without a 
claim being filed, nor his ability to earn a living as a golf 
professional during this period, nor the role played by the 
golf-related injury in the early 1990's.  As such, the 
Veteran's opinion is not as persuasive as that of the July 
2006 examiner.  

In sum, for the reasons discussed at length above, the Board 
concludes that the Veteran does not have a current low back 
disability that is related to service, and that service 
connection is therefore not in order.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for a scar at the interdigital web space 
between the thumb and the index finger of the left hand, and 
residual thenar atrophy is granted.

Service connection for a low back disability is denied.




REMAND

For the reasons described here, the Board concludes that 
additional development is required regarding the claims for 
service connection for disabilities of the right wrist and 
left knee.

Service treatment records reveal a December 1954 roller 
skating injury involving the left leg, resulting in an 
abrasion just below the knee.  X-rays were negative for 
fracture.  Those records also show treatment for an abrasion 
of the right wrist in April 1955, a contusion of the right 
forearm in June 1956, and a sore hand (no identification 
given) in June 1957.  

The record reveals current diagnoses including degenerative 
joint disease of the right wrist and left knee, and a chronic 
right wrist strain.  

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and establishes that the Veteran 
suffered an injury or disease in service; indicates that the 
claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4).  

Thus, an examination and medical opinion are warranted 
regarding these claims. 

Indeed, in July 2006, the Veteran was examined and an opinion 
was obtained.  However, the Board finds that the opinion is 
inadequate regarding the right wrist and left knee claims.  
In so finding, the Board notes that the July 2006 examiner 
concluded that there was no documentation of any in-service 
injury related to the wrist or left knee.  As set out above, 
such injuries are in fact noted in the service treatment 
records.  Moreover, the Veteran is competent to describe his 
injuries, and, it is in part the examiner's role to comment 
as to whether the Veteran's description of his injury is 
consistent with the contemporaneous medical evidence and the 
current examination findings.  

The examiner concluded that, without in-service 
documentation, he could not render an opinion on nexus to 
service without resort to speculation.  He commented that, 
decades of work as a golf professional is another likely 
cause of wrist injury; however, he did not conclusively state 
whether that was more likely the cause in this case.  
Regarding the left knee, the examiner noted that the x-ray 
findings are consistent with age-related degenerative 
arthritis, although there was some suggestion of post-
traumatic stigmata.  Again, he found no documentation of any 
knee injury in service, as described by the Veteran, and 
concluded that, without such documentation, he could not 
render an opinion on nexus to service without resort to 
speculation.  He noted that the Veteran's ability to work as 
a golf professional for many years after service 
"mitigates" against the likelihood of a "serious" knee 
injury in service.  However, this statement is not a 
conclusive opinion regarding whether the current knee 
disability is related to service.  

Before the Board can rely on the examiner's conclusion that 
an etiology opinion would be speculative, the examiner must 
explain the basis for such an opinion or the basis must 
otherwise be apparent in the Board's review of the evidence.  
Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Furthermore, the Board must ensure that any medical opinion, 
including one that states no conclusion can be reached 
without resorting to speculation, is "based on sufficient 
facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 302 (2009).  Therefore, it must be clear, from either 
the examiner's statements or the Board decision, that the 
examiner has indeed considered "all procurable and assembled 
data," by obtaining all tests and records that might 
reasonably illuminate the medical analysis.  See Daves, 
supra.  When the record leaves this issue in doubt, it is the 
Board's duty to remand for further development.  See Jones v. 
Shinseki, No. 07-3060, 2010 W.L.1131 (Vet. App. March 25, 
2010).

The examiner may also have an obligation to conduct research 
in the medical literature depending on the evidence in the 
record at the time of examination.  See Wallin v. West, 11 
Vet. App. 509, 514 (1998).  The phrase "without resort to 
speculation" should reflect the limitations of knowledge in 
the medical community at large and not those of a particular 
examiner.

Finally, the examiner should clearly identify precisely what 
facts cannot be determined.  For example, it should be clear 
in the examiner's remarks whether it cannot be determined 
from current medical knowledge that a specific in-service 
injury or disease can possibly cause the claimed condition, 
or that the actual cause cannot be selected from multiple 
potential causes.  Jones, supra.

Here, it is unclear whether the examiner's conclusion that an 
opinion would be speculative is based on awareness of the in-
service injuries reported in the service treatment records, 
or on a conclusion that those injuries were not significant 
enough to allow for a nonspeculative opinion.  It is also 
unclear whether additional research or consultation would 
allow for a nonspeculative opinion.  For these reasons, and 
in light of the Court's recent holding regarding the use by 
examiners of terminology indicating that an opinion cannot be 
provided without resort to speculation, the Board finds that 
the July 2006 opinion is inadequate as regards these claims.

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, VA must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 
(2007). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from the 
examiner who conducted the July 2006 
examination.  If the examiner is not 
available, obtain an opinion from another 
medical professional.  If the reviewer 
determines that additional examination of 
the Veteran is necessary to provide a 
reliable opinion, such examination should 
be scheduled.  However, the Veteran should 
not be required to report for another 
examination as a matter of course, if it 
is not found to be necessary.  The claims 
folder must be made available to and 
reviewed by the reviewer/examiner.  

The reviewer/examiner is asked to provide 
an opinion regarding whether there is a 
probability of at least 50 percent that 
any current disabilities of the right 
wrist and left knee are related to 
service.  

The examiner should specifically address 
the right wrist and left knee injuries 
noted in the service treatment records.  

The basis for each opinion should be 
provided.  

If the reviewer/examiner cannot provide a 
conclusive opinion without resort to 
speculation, he or she should explain why 
this is the case, and clearly identify 
precisely what facts cannot be determined, 
and whether additional facts, data, 
research, or consultation would allow for 
a nonspeculative opinion.  

2.  Readjudicate the remanded claims.  If 
either benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  

3.  The case should then be returned to 
the Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


